DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connectivity component”, “powertrain connection component”  in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Biondo (U.S. Pub. No. 2010/0294583).
Regarding claim 1, Biondo discloses a throttle management system controller for an emergency vehicle (this is an intended use limitation any vehicle can be used for emergencies and ordinary purposes) having at least one onboard life safety system, said throttle management system controller comprising: 
at least one life safety connectivity component (206 is a control module to communicate with the life safety system) that is configured to communicate with at least one life safety system (208 judges the impairment of the driver which is a safety system) that is selectively and mechanically linked to a powertrain (312 judges whether the vehicle can be started with mobility or not)  of the emergency vehicle;
112f interprets this as part of the computer connectivity
 a powertrain connection component (222 is a controller that communicates with the claimed components) that is configured to communicate with a powertrain of the emergency vehicle, said powertrain including an engine (202), a transmission (212) and a power take off (312 judges whether the vehicle can be started with mobility or not) that is selectively engaged to the at least one life safety system; 
112f interprets this as part of the computer connectivity
a processor that is in communication with each of the powertrain connection component and the at least one life safety connectivity component (222 has a processor disclosed in paragraph 20); and 
a main body (shown in fig. 1 at 100) for housing each of the processor, the powertrain connection component, and the at least one life safety connectivity component, 
wherein the powertrain connection component includes functionality for transmitting a powertrain resource request to the powertrain of the emergency vehicle (at 312 a decision is made to either enable mobility or simply power to auxiliary equipment of the vehicle).
Regarding claim 2 which depends from claim 1, Biondo discloses further comprising: a discrete throttle source circuit (paragraph 29 discloses the controller modules discrete throttle control even when the accelerator pedal is being pressed) that is in communication with the processor, said throttle source circuit including functionality for generating the powertrain resource request (paragraph 29 discloses that the throttle is controlled according to whether mobility is allowed and it will “disregard operator inputs”).
Regarding claim 3 which depends from claim 2, Biondo discloses wherein the at least one life safety connectivity component includes functionality for receiving a throttle adjustment request from the at least one life safety system (paragraph 54 discloses adjusting the throttle position).
Regarding claim 4 which depends from claim 3, Biondo discloses wherein the powertrain resource request is generated in response to the received throttle adjustment request from the at least one life safety system (the power train is controlled based on the decision made at 312 which would achieve a specific speed of zero if no mobility is desired) and includes an instruction to operate a vehicle throttle to achieve a specific RPM (speed option addressed), a specific speed, or a specific torque (speed option addressed).
Regarding claim 5 which depends from claim 4, Biondo discloses wherein the powertrain resource request includes an instruction to initiate or change an operation of the engine (at 314 the engine is able to turn on but not allowed to initiate movement) and to pass a throttle command from the vehicle pedal to the powertrain (in full operational the throttle command is passed on).
Regarding claim 6 which depends from claim 2, Biondo discloses wherein the powertrain connection component is further configured to communicate with a throttle pedal of the vehicle, and to pass a throttle command from the vehicle pedal to the powertrain (disclosed in paragraphs 29 and 54).
Regarding claim 7 which depends from claim 2, Biondo discloses wherein the powertrain connection component is further configured to communicate with a throttle pedal of (disclosed in paragraph 27), and the powertrain resource request is generated in response to a throttle adjustment request received from the throttle pedal of the vehicle (at 316 the system will make changes in accordance to the throttle).
Regarding claim 8 which depends from claim 7, Biondo discloses wherein the powertrain resource request includes an instruction to initiate or change an operation of the engine (paragraph 54 discloses the throttle causing a change in operation).
Regarding claim 10 which depends from claim 9, Biondo discloses wherein the multiplex communication component includes functionality for receiving an error notification from the multiplex system (at 310 the decision can be seen as an error since at 314 that disables the powertrain from providing mobility).
Regarding claim 11 which depends from claim 10, Biondo discloses wherein the error notification includes an instruction to disable at least one of the vehicle powertrain (at 314 the powertrain is disabled from providing mobility) or the at least one life safety system (powertrain option addressed).
Regarding claim 12 which depends from claim 11, Biondo discloses further comprising: a throttle rule management unit that is in communication with the processor, said throttle rule management unit including a plurality of rules for evaluating the error notification, and selectively instructing the throttle source circuit to generate the powertrain resource request (the rules can be to provide regular mobility and adjust according to operater demand or to ignore operator requests).
Regarding claim 13 which depends from claim 12, Biondo discloses wherein the powertrain resource request overrides the instruction to disable the vehicle powertrain, and includes an instruction to initiate or change an operation of the engine (when mobility is enabled or switching from mobility to non-mobility operations are being changed and overriding the previous instruction to disable the vehicle)
Regarding claim 14 which depends from claim 12, Biondo discloses wherein at least one of the plurality of rules is user customizable (under mobility the user is able to customize the power received by adjusting the throttle).
Regarding claim 15 which depends from claim 1, Biondo wherein the powertrain connection component includes a can bus port for communicating with a can-bus cable of the vehicle's controller area network (shown in the figures are the wires the connect the electrical components which are understood as being the can bus).
Regarding claim 16 which depends from claim 1, Biondo discloses wherein the powertrain resource request includes an instruction to initiate an operation of the engine (shown in fig. 3).
Regarding claim 17 which depends from claim 1, Biondo discloses wherein the powertrain resource request includes an instruction to cease an operation of the engine (disclosed in paragraph 54).
Regarding claim 18 which depends from claim 1, Biondo discloses wherein the powertrain resource request includes an instruction to change an RPM at which the engine is operating (paragraph 50 discloses where the engine is simply providing power for auxiliary systems which would put the engine in at idle RPMs or can transition to non-operational mode or full operational mode).
Regarding claim 19 which depends from claim 1, Biondo discloses wherein the powertrain resource request includes an instruction to change a torque at which the engine is operating (paragraph 50 discloses where the engine is simply providing power for auxiliary systems which would put the engine in at idle torque).
Regarding claim 20 which depends from claim 1, Biondo discloses wherein the powertrain resource request includes an instruction to change a gear of the transmission (at 316 the throttle would dictate the output of engine and transmission gear requests).

Claim(s) 1, 9, 21-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Galaro (U.S. Pub. No. 2012/0214550).
Regarding claim 1, Galaro discloses a throttle management system controller for an emergency vehicle (this is an intended use limitation any vehicle can be used for emergencies and ordinary purposes) having at least one onboard life safety system, said throttle management system controller comprising: 
at least one life safety connectivity component (730 is a control module to communicate with the life safety system) that is configured to communicate with at least one life safety system (disclosed in paragraph 63 ability to communication with the power take-off system which as disclosed in paragraph 67 powers life safety systems) that is selectively and mechanically linked to a powertrain (paragraph 65)  of the emergency vehicle;
112f interprets this as part of the computer connectivity
 a powertrain connection component (758 is a controller that communicates with the claimed components) that is configured to communicate with a powertrain of the emergency vehicle, said powertrain including an engine, a transmission and a power take off (paragraph 65 discloses these parts) that is selectively engaged to the at least one life safety system; 
112f interprets this as part of the computer connectivity
a processor that is in communication with each of the powertrain connection component and the at least one life safety connectivity component (paragraph 145 discloses processor 802); and 
a main body (fig. 7 “fire truck”)
wherein the powertrain connection component includes functionality for transmitting a powertrain resource request to the powertrain of the emergency vehicle (paragraph 70 discloses automatic operation of the system).
Regarding claim 9 which depends from claim 1, Galaro discloses further comprising: a multiplex communication component (300 is considered a multiplex component) that is configured to communicate with a multiplex system of the emergency vehicle having functionality for selectively disabling the vehicle powertrain and the at least one life safety system (disclosed in paragraph 64).
As per 112f “multiplex communication component” is discussed in paragraph 35 of the present application as a computer component in communication with sensors and various engine components.
Regarding claim 21 which depends from claim 1, Galaro discloses wherein the at least one life safety system comprises an aerial ladder system (paragraph 67) configured to rescue a person from a structure (this is intended use but a ladder can be used in such a way).
Regarding claim 22 which depends from claim 1, Galaro discloses wherein the at least one life safety system comprises a fire suppression system (paragraph 67 discloses “fire hoses”) configured to extinguish a fire (this is intended use but a fire hose can be used in such a way).
Regarding claim 23 which depends from claim 22, Galaro discloses wherein the power take off is configured to disengage rear axle of the emergency vehicle and mechanically link the fire suppression system with the transmission and the engine (paragraph 65 discloses when the power take-off is engaged the transmission and so the wheels will be mechanically disengaged from the engine).
Regarding claim 24 which depends from claim 1, Galaro discloses wherein the throttle management system is configured to receive a user command to enable manual control of the powertrain (paragraph 62 discloses starting the ignition system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galaro (U.S. Pub. No. 2012/0214550) as applied to claim 1 above, and in view of Kay (U.S. Pat. No. 10,525,297).
Regarding claim 25 which depends from claim 1, Galaro discloses further comprising configured to allow a user to manually control the powertrain (paragraph 62 discloses driving the truck which would include the pedals necessary).
Galaro does not disclose a pedal.
Kay, which deals in emergency vehicles, discloses a pedal (col. 5, lines 9-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Galaro with the pedal of Kay because this provides an input signal to the engine control system (col 5, lines 10-12).
Regarding claim 26 which depends from claim 1, Kay discloses wherein the at least one life safety system comprises breathing air compression system (foam option addressed) or compressed air foam system (col. 5, line 35).

Response to Arguments
Applicant's arguments filed 04/19/21 have been fully considered but they are not persuasive.
Applicant argues on pages 8 and 9 that the 112f interpretation does not apply because one of ordinary skill in the art would understand that the structure needed to perform the function and that the examiner can clearly understand that what is performing the function is the “computer connectivity”.  The understanding of what is performing the function comes from the specification which is what 112f allows.  112f allows for limitations on the structure claimed to be imported from the specification.  In this case that the stated 112f language is met by a computer connecting the components in an operational relationship.
Applicant argues on pages 9 and 10 that the word “component” is sufficient structure.  The word “component” suggests structure but what that structure is required to be is completely indefinite without importing limitations from the specification, as such 112f was invoked so as to clarify the claim limitations and how they were being examined.
Applicant argues on pages 10 and 11 that the requirement for the life safety system be mechanically linked to the powertrain has not been addressed by the citation.  The broad requirement of a mechanical linkage is met by being attached to the same vehicle so that when the powertrain moves the vehicle and the impairment system of Biondo moves with it and it demonstrates a mechanical linkage.  Further connection to the computer that controls the engine and the subsystems of that computer that allows 
Applicant argues on pages 11 and 12 for the limitations of claim 9, which is being addressed above by a new reference but nevertheless will be responded to here.  As an initial point when referring to the “instant application” this is to say “applicant’s own specification” and so when stating “as per 112f… paragraph 35” this was simply to state in the specification of this application in paragraph 35 one can find the understanding of what limitations were being used to understand the limitations of the claim under 112f.  Second the Biondo system is able to decide whether or not to turn the car on or off in a limited capacity which addressed the powertrain limitation, as to the ability to deactivate the system this occurs at 320 in fig. 3.  Since claim 1 and 9 do not require the engine to remain on during a disabling of the system this is seen to meet the requirements of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747